DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/28/2020 has been considered. Applicant’s amendment to  the claims has overcome all of the 35 USC § 103 rejection previously presented in the Non-Final Office Action filed 09/28/2020.
Status of the instant application:
Claims 1 – 22 are pending
Claim 5 is amended
	In view of the amendment filed 12/28/2020, the examiner has performed a new search. New grounds of rejections are presented below. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over CAO XIAOBAO et al. (CN102319898B with English machine translation; “CN’898”) in view of Gleeson et al. (US PGPub. 2013/0161848 A1; Gleeson).
Regarding claim 1, CN’898 discloses an ultrasonic atomizing spray forming system (p. 3, ll. 152), nozzle assembly, comprising: 

an inlet (“dispersion pipe, or guide tube,” 16) of the pressurizable chamber at the proximal end of the vessel (see Fig. 1); 
a nozzle 11 positioned within the pressurizable chamber 1 (“high-pressure gas nozzle,” 11; p. 2, ll. 62), wherein the nozzle 11 includes an inlet tube in fluid communication with the inlet of the pressurizable chamber (see Fig. 1, and p. 2, ll. 79-80, “the high-pressure gas nozzle 11 is located diagonally above the ultrasonic vibration tool head 15 and is connected to the high-pressure gas valve 5 outside the vacuum tank 1 through the pipeline, and then connected to the storage The gas tank 6”), wherein 
the nozzle 11 includes an outlet aperture (p. 2, ll. 93-94, “The lower part of the high-pressure gas nozzle 11 has a ring-shaped slit air outlet directly under the guide tube, 93 and the tangent direction of the air outlet is at an angle of 10 ° to 50 ° with the vertical axis.”), wherein 
the nozzle 11 is adjustable to alter an angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle (p. 2, ll. 93-94); 
a sonic energy source 15 (“ultrasonic transducer tool,” 15) positioned distal to the outlet aperture of the nozzle 11 (see Fig. 1), wherein
 the sonic energy source 15 is adjustable to alter a distance between the outlet aperture of the nozzle 11 and the sonic energy source 15 and an angle between the sonic energy source 15 and the longitudinal axis of the nozzle 11 (p. 2, ll. 75-79, “The ultrasonic transducer tool head 15 is fixed on the fixed support 22 and connected to the ultrasonic transducer 24 outside the vacuum tank 1, the distance between the tip of the tool head and the outlet end of the deflector is 5-30mm, and the tool head 15 is guaranteed. The angle between the axis of the shaft and the liquid flow flowing down from the guide tube 16 is 90-180 °.”), and 
an outlet 14 of the pressurizable chamber at the distal end of the vessel (see Fig, 1 and “powder removing mechanism,” 14; p. 2, ll. 84-85).  
However, CN’898 is silent to wherein the nozzle 11 is adjustable to alter a distance between the proximal end of the vessel and the outlet aperture of the nozzle. 
Nonetheless, CN’898 in lines 205-208 discloses, “The direction of the nozzle is directly facing the droplet receiver 12, so that the high-speed air flow can completely sweep over the surface of the tool head (15) without disturbing the metal liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15.” Hence, under the broadest reasonable interpretation, CN’898 recognizes that the position and angle of the nozzle 11 are result-effective variables, since the nozzle 11 has the function of introducing a high-speed airflow containing the desired material (e.g. powders of SiC, TiC; see ll. 202-203) at an specific range of angles and at a required distance from the tool head 15 in order to achieve the desired “complete sweep over the surface of the tool head (15) without disturbing the metal liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15.” (lines 205-208). Therefore, CN’898 recognizes the need of adjustability in such embodiment. 
Furthermore, CN’898 lines193-196 discloses, “the tool head 15 can adjust the position in the vertical direction and adjust the tilt angle in the axial direction, and the distance from the lower end of the guide tube 16 is between 5-30 mm, to ensure that the angle between the axis of the tool head 15 and the liquid flow flowing down from the guide tube 16 is 90-180 °, and the surface of the tool head 15 may be flat or curved.” Hence, the prior art discloses and recognizes the need of adjustability between the nozzles and the sonic energy source 15, and one of ordinary skill in the art would have recognize as obvious variants the design decision of making, either the nozzles or the sonic energy source head tool, adjustable to alter a distance between the proximal end of the vessel and the outlet aperture of the nozzle, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify CN’898 nozzles  to make them adjustable to alter a distance between the proximal end of the vessel 1 and the outlet aperture of the nozzle, since it have been held that adjustability, where needed, involves only routine skill in the art. See MPEP § 2144.04 (V) (D), “The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment.” In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
One would have been motivated to make the nozzles adjustable to alter a distance between the proximal end of the vessel and the outlet aperture of the nozzle for the purpose of guaranteeing a complete sweep over the surface of the tool head (15) without disturbing the liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15 (CN’898 lines 205-208), and/or to provide for multiple 
In the alternative, Gleeson directed to a process of making sterile aripiprazole of a desired mean particle size, discloses how the angle of the nozzles must impinge to create an immediate high turbulence impact, and are preferably arranged so that each jet outlet nozzle can have a slight downward angle from the horizontal, to help the flowing material move down and out of the chamber [0057]. Furthermore, Gleeson discloses how the distance between the nozzle tips affects the process, and how the distance will vary depending on the linear velocity of the fluids inside the jet nozzles. Further disclosing that when the jet streams impinge inside a jet chamber, residence time for the fluid inside the jet chamber is typically very short [0059]. From this disclosure, Gleeson recognizes that both, the angle of the nozzle and the distance between the nozzle and the impingement site inside the pressurizable chamber directly affects the method of producing particles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify CN’898 nozzle assembly so as to be adjustable to alter a distance between the proximal end of the vessel, and the nozzle being adjustable to alter an angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle. 
One of ordinary skill in the art would have been motivated to do so, since Gleeson teaches that the control of the angle of the nozzle and the distance between the nozzle and the impingement site inside the pressurizable chamber, directly affects the production of the particles, with the added advantage of helping improve the residence time for the fluid inside the chamber [0059].

Regarding claim 2, CN’898/Gleeson discloses the nozzle assembly of claim 1, further comprising: a second inlet (CN’898 inlet 4) of the pressurizable chamber at the proximal end of the vessel (see Fig. 1 and p. 3, ll. 131).

Regarding claim 3, CN’898/Gleeson discloses the nozzle assembly of claim 1, wherein the inlet (CN’898 element 16) of the pressurizable chamber 1 is in fluid communication with a first reservoir (“crucible,” 10) and a second reservoir (“gas storage tank,” 6).  

Regarding claim 4, CN’898/Gleeson discloses the nozzle assembly of claim 2, wherein the inlet (16) of the pressurizable chamber 1 is in fluid communication with a first reservoir (10), and wherein the second inlet (CN’898 element 4) of the pressurizable chamber is in fluid communication with a second reservoir (6).  

Regarding claim 5, CN’898/Gleeson discloses the nozzle assembly of claim 1, wherein the outlet aperture of the nozzle 11 includes a plurality of ridges to create a vortex within the nozzle, see CN’898 lines 93-96, “The lower part of the high-pressure gas nozzle 11 has a ring-shaped slit air outlet directly under the guide tube, and the tangent direction of the air outlet is at an angle of 10° to 50° with the vertical axis. The internal shape of the nozzle of the high-pressure gas nozzle 11 is a Laval type, to accelerate the airflow (ll. 205).

Regarding claim 6, CN’898/Gleeson discloses the nozzle assembly of claim 1. However, CN’898 is silent to, wherein the inlet tube of the nozzle has an inner diameter with a range from about 1.5875 mm to about 6.35 mm.  
Gleeson discloses that altering the diameter of the entry tube and/or that of the nozzle outlet tip and/or varying the strength of the external force that moves the fluid into and through the nozzle, allows for variables like linear velocity and flow rate to be controlled, and adds that each jet apparatus can be manipulated independently to attain a desired final fluid composition ratio [0059], recognizing the nozzle inner diameter and strength of external forces forcing the fluids through the nozzle as result-effective variables.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modify CN’898/Gleeson’s inner diameter of the inlet tube of the nozzle to find an optimum range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP § 2144.05 (II) (A), “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 One would have been motivated to optimize the nozzle’s inlet tube inner diameter for the purpose of attaining a desired final fluid composition ratio, as taught by Gleeson [0059].

Regarding claim 7, CN’898/Gleeson discloses the nozzle assembly of claim 1. However, CN’898 is silent to the nozzle assembly further comprising: a motor coupled to 
Nonetheless, CN’898 discloses a “stepping” motor 19 coupled to the guide tube 16’s stop rod 9, to move upward together, so that the melt can flow down through the threaded hole and the guide tube 16. The stepping motor 19 and the temperature sensor 18 are fixed on the fixed bracket 22 through the slider link mechanism, and the connection is stable and adjustable, p. 4, ll. 183-187. 
Hence, in view of the above discussion of claim 1, showing that CN’898 recognizes the need for adjustability between the elements of the nozzle assembly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify CN’898/Gleeson’s nozzle with a motor coupled to the nozzle, wherein the motor is configured to alter the distance between the proximal end of the vessel and the outlet aperture of the nozzle, since it have been held that adjustability, where needed, involves only routine skill in the art. See MPEP § 2144.04 (V) (D), “The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment.” In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
One would have been motivated to provide the nozzle with a motor coupled to the nozzle, wherein the motor is configured to alter the distance between the proximal end of the vessel and the outlet aperture for the purpose of guaranteeing a complete sweep over the surface of the tool head (15) without disturbing the liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15 (CN’898 lines 205-208), and/or to provide for multiple means of adjusting the distance/angles between 

Regarding claim 8, CN’898/Gleeson discloses the nozzle assembly of claim 7. However, CN/898 wherein the motor is further configured to alter the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle.  
However, in view of the above discussion of claim 1, showing that CN’898 recognizes the need for adjustability between the elements of the nozzle assembly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify CN’898/Gleeson’s nozzle motor so that the motor is further configured to alter the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle, since it have been held that adjustability, where needed, involves only routine skill in the art. See MPEP § 2144.04 (V) (D), “The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment.” In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
One would have been motivated to provide the nozzle with a motor coupled to the nozzle, wherein the motor is further configured to alter the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle for the purpose of guaranteeing a complete sweep over the surface of the tool head (15) without disturbing the liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15 (CN’898 lines 205-208), and/or to provide for multiple means of adjusting the 

Regarding claim 9, CN’898/Gleeson discloses a particle production system (CN’898 ll. 102-118), comprising: 
one or more nozzle (11) assemblies of claim 1; 
one or more particle filtration systems in communication with one or more nozzle assemblies – giving the broadest reasonable interpretation to the disclosure of CN’898 ll. 205-208, 
“The direction of the nozzle is directly facing the droplet receiver 12, so that the high-speed air flow can completely sweep over the surface of the tool head without disturbing the metal liquid flow, and accelerate the dispersed metal droplets flying away from the surface of the tool head 15.”
One of ordinary skill in the art would have appreciated that the effect cause by the direction of the nozzle 11, as stated above, emulates a filtration process, since it accelerates the dispersed metal droplets flying away from the surface of the tool head 15, without disturbing the liquid flow. Hence, filtrating the dispersed droplets from the surface of the tool head 15 as well as the liquid flow.
and, one or more particle collection devices (CN’898 “droplet receiver,” 12) in communication with the one or more particle filtration systems (see CN’898 ll. 205-216).  

Claims 10 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN’898 in view of Gleeson, as applied to claim 9, and further in view of Johnson et al. (US 8,778,181 B1; Johnson).
Regarding claim 10, CN’898/Gleeson discloses the particle production system of claim 9. However, CN’898/Gleeson is silent to wherein, the one or more particle filtration systems comprise a tandem particle filtration system including at least one high pressure harvesting filter system and at least one low pressure collection filter system in tandem and downstream to the harvesting filter.  
In the same field of endeavor of apparatus for processing particles (Col. 1, ll. 13-17), Johnson discloses a nozzle assembly comprising, a vessel defining a pressurizable chamber (“precipitation chamber,” 2; Col. 4, lines 25-30), wherein the vessel includes a distal end and a proximal end (see Fig. 1); an inlet (25) of the pressurizable chamber (2) at the proximal end of the vessel; a nozzle (4) positioned within the pressurizable chamber (2), wherein the nozzle (4) includes an inlet tube in fluid communication with the inlet of the pressurizable chamber (Col. 7, lines 5-20), wherein the nozzle (4) includes an outlet aperture (see Fig. 1), and an outlet (24) of the pressurizable chamber (2) at the distal end of the vessel (see Fig. 1). Johnson further discloses a particle formation and collection assembly comprising – inter alia – at least one tandem filter particle filtration system connected to the particle formation system and comprising at least one high pressure harvesting filter and at least one low pressure collection filter, wherein the collection filter is downstream of the harvesting filter; and e) at least one collection system connected to the particle filtration system and comprising at least one collection vessel (Col. 4, lines 45-60). Johnson’s Col. 2, ll. 55-65 discloses, “The tandem filter system of the invention can be used to collect particles and even to wash/rinse particles, if desired to remove unwanted component(s) from the particles... The filter can be used for, among other things, washing particles with and harvesting particles from anti-solvent, especially supercritical anti-solvent. Accordingly, the unwanted component(s) in the particles will be soluble in the anti-solvent.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify CN’898/Gleeson’s particle filtrating system with a tandem particle filtration system including at least one high pressure harvesting filter system and at least one low pressure collection filter system in tandem and downstream to the harvesting filter, as taught by Johnson. 
One of ordinary skill in the art would have been motivated to modify CN’898/Gleeson with the tandem filter system of Johnson for the purpose of removing unwanted particles for the products, since Johnson teaches that the tandem filter system of his invention can be used to collect particles and even to wash/rinse particles, if desired to remove unwanted component(s) from the particles (Col. 2, ll. 55-65).

Regarding claim 11, CN’898/Gleeson/Johnson discloses particle production system of claim 10, comprising at least two particle harvesting filters, two particle collection filters and two collection devices – Johnson’s Col. 5, ll. 55-57 discloses, “The equipment assembly can further comprise: a) one or more particle harvesting filters; b) one or more particle collection filters; c) one or more vented collection vessels.”

Regarding claim 12, CN’898/Gleeson/Johnson discloses the particle production system of claim 9, wherein the one or more particle collection devices comprise: 
a collection vessel defining a chamber (see Johnson’s Col. 4, lines 58-60), wherein the collection vessel includes a distal end and a proximal end (see Johnson’s Fig. 2); 
an inlet port (25) extending from the proximal end of the collection vessel, wherein the inlet port is in fluid communication with the chamber (Col. 7, lines 5-20); and 
an outlet port (24) extending from the proximal end of the collection vessel, wherein the inlet port is in fluid communication with the chamber, and wherein 
the outlet port includes a porous material positioned between the chamber and the outlet port (Col. 4, lines 9-24).

Regarding claim 13, CN’898/Gleeson/Johnson discloses particle production system of claim 9, further comprising: a particle size analyzer configured to measure a size and/or a size distribution of one or more particles collected in the collection device (Johnson discloses an embodiment capable of determining the size of the particle thanks to a particle size sensor; Col. 5, lines 65-67, cont. in Col. 6, lines 1-2).  

Regarding claim 14, CN’898/Gleeson/Johnson discloses a method comprising: 
providing a nozzle 11 assembly including,
(i) a vessel defining a pressurizable chamber 1, wherein the vessel includes a distal end and a proximal end (see Fig. 1), 
(ii) a first inlet (“dispersion pipe, or guide tube,” 16) of the pressurizable chamber at the proximal end of the vessel, 

the nozzle 11 includes an outlet aperture (p. 2, ll. 93-94, “The lower part of the high-pressure gas nozzle 11 has a ring-shaped slit air outlet directly under the guide tube, 93 and the tangent direction of the air outlet is at an angle of 10 ° to 50 ° with the vertical axis.”), wherein 
the nozzle 11 is adjustable to alter a distance between the proximal end of the vessel and the outlet aperture of the nozzle (see the discussion of claim 1 above, and CN’898 lines 227-229), and wherein 
the nozzle 11 is adjustable to alter an angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle (see the discussion of claim 1 above, and CN’898 lines 227-229), 
(iv) a sonic energy source 15 positioned distal to the outlet aperture of the nozzle (see Fig. 1), wherein 
the sonic energy source 15 is adjustable to alter a distance between the outlet aperture of the nozzle and the sonic energy source and an angle between the sonic energy source and the longitudinal axis of the nozzle (see the discussion of claim 1 above, and CN’898 lines 227-229), and 
(v) an outlet 14 of the pressurizable chamber at the distal end of the vessel (see Fig. 1); 
receiving a first fluid and a second fluid into the pressurizable chamber (see Johnson’s Col. 2, lines 31-43), wherein 

wherein the second fluid is transported through a second inlet of the pressurizable chamber to thereby create a plurality of particles within the pressurizable chamber (Johnson’s Col. 4, lines 25-32); 
receiving the plurality of particles through the outlet of the pressurizable chamber  and collecting the plurality of particles in a collection device (Johnson’s Col. 5, lines 1-21); and 
determining a size of one or more of the plurality of particles (Johnson discloses an embodiment capable of determining the size of the particle thanks to a particle size sensor; Col. 5, lines 65-67, cont. in Col. 6, lines 1-2).  

Regarding claim 15, CN’898/Gleeson/Johnson discloses the method of claim 14, further comprising: determining a difference between a desired size of the one or more particles and the determined size of the one or more particles, Johnson discloses an embodiment capable of determining the size of the particle thanks to a particle size sensor; Col. 5, lines 65-67, cont. in Col. 6, lines 1-2).  

Regarding claim 16, CN’898/Gleeson/Johnson discloses the method of claim 15. However, fails to disclose the method further comprising: in response to the determined difference, adjusting at least one of the distance between the proximal end of the vessel and the outlet aperture of the nozzle and the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle.  
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify CN’898/Gleeson/Johnson’s method so that in response to a determined difference in particle size, at least one of the distance between the proximal end of the vessel and the outlet aperture of the nozzle and the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle will be adjusted. 
One of ordinary skill in the art would have been motivated to do so, since Gleeson evidenced that by controlling the angle of the nozzle and the distance between the nozzle and the impingement site inside the pressurizable chamber directly affects the production of the particles, helping improve the residence time for the fluid inside the chamber [0059].

Regarding claim 17, CN’898/Gleeson/Johnson discloses the method of claim 14, wherein a flow rate of the first liquid through the nozzle has a range from is about 10 mL/min (Col. 15, lines 1-3), overlapping with the claimed range of from about 0.5 mL/min to about 30 mL/min. Overlapping ranges are prima facie evidence of obviousness.
It would have been obvious to one having ordinary skill in the art to have modify CN’898/Gleeson/Johnson’s nozzle assembly flow rate of the first liquid by selecting the portion of Johnson's first liquid range that corresponds to the claimed range. See MPEP § 2144.05 (I), "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
One of ordinary skill in the art would have been motivated to modify CN’898/Gleeson/Johnson nozzle assembly flow rate, since Gleeson recognizes how the result-effective variables, which manipulation allows the method and system to attaining a desired final fluid composition ratio, as taught by Gleeson [0059].

Regarding claim 18, CN’898/Gleeson/Johnson discloses the method of claim 14, wherein the plurality of particles formed within the pressurizable chamber contain high pressure fluid suspension (see Johnson’s Super Critical Fluid, “SCF”, Col. 4, lines 25-34).

Regarding claim 19, CN’898/Gleeson/Johnson discloses the method of claim 14, wherein the sonic energy source (CN’898 element 15) produces sonic energy with an amplitude between about 10% and about 100% of the maximum sonic energy output of the sonic energy source - CN’898 197-198 discloses, 

“The ultrasonic frequency range is 10 KHz(lower sonic energy output) to 45 KHz (maximum sonic energy output), and the power is not less than 100 w. Additionally, lines 235-238 discloses, “start the ultrasonic atomizer, ultrasonic frequency range 30KHz (66.                        
                            
                                
                                    6
                                
                                -
                            
                        
                     % of the maximum sonic energy output of the sonic energy source), power 300w; open the stop rod 9, so that the melt flows to the surface of the tool head 15, under the action of the ultrasonic oscillator, the metal melt is atomized into uniform droplets.”  Overlapping with the claimed range of from about 10% and about 100% of the maximum sonic energy output of the sonic energy source. Overlapping ranges are prima facie evidence of obviousness.
It would have been obvious to one having ordinary skill in the art to have modify CN’898/Gleeson/Johnson’s nozzle assembly so that the sonic energy source 15 produces sonic energy with an amplitude between about 10% and about 100% of the maximum sonic energy output of the sonic energy source by selecting CN’898's sonic energy amplitude range that corresponds to the claimed range. See MPEP § 2144.05 (I), "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
One of ordinary skill in the art would have been motivated to modify CN’898/Gleeson/Johnson nozzle assembly, since CN’898 teaches the action of the ultrasonic oscillator 15 (sonic energy source) allows for the melt to be atomized into uniform droplets (Lines 237-238).

Regarding claim 20, CN’898/Gleeson/Johnson discloses a  non-transitory computer readable medium having stored thereon instructions (Johnson’s Col. 5, lines 17-21), that when executed by one or more processors, is capable of causing the particle production system of claim 9 to perform operations comprising: 
receiving a first fluid and a second fluid into the pressurizable chamber, wherein the first fluid is transported through the outlet aperture of the nozzle and onto the sonic energy source (Col. 5, lines 8-11), and wherein 
the second fluid is transported through a second inlet of the pressurizable chamber to thereby create a plurality of particles within the pressurizable chamber; 


It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, that CN’898/Gleeson/Johnson’s non-transitory computer readable medium would be capable of causing a nozzle assembly to perform operations such as, receiving a first fluid and a second fluid into the pressurizable chamber, wherein the first fluid is transported through the outlet aperture of the nozzle and onto the sonic energy source, and wherein the second fluid is transported through a second inlet of the pressurizable chamber to thereby create a plurality of particles within the pressurizable chamber, since Johnson  teaches the system further comprises software or logic to control operation of one or more valves, one or more actuators, one or more back pressure regulators and/or one or more flow controllers, and one or more computers having a memory storage medium containing software or logic adapted to control operation of one or more components of the system (Col. 5, lines 5-21).

Regarding claim 21, CN’898/Gleeson/Johnson discloses the non-transitory computer readable medium of claim 20. However, CN’898/Gleeson/Johnson fails to specifically disclose, wherein the operations further comprise: determining a difference between a desired size of the one or more particles and the determined size of the one or more particles.
It would have been obvious for a person having ordinary skill in the art, that CN’898/Gleeson/Johnson’s non-transitory computer readable medium would be capable of determining a difference between a desired size of the one or more particles and the determined size of the one or more particles, since it would involve only the adaptation of further language or instructions into CN’898/Gleeson/Johnson computers having a memory storage medium  with software or logic to control such  operations (Col. 5, lines 5-21).

Regarding claim 22, CN’898/Gleeson/Johnson discloses the non-transitory computer readable medium of claim 21. However, CN’898/Gleeson/Johnson is silent to wherein the operations further comprise: in response to the determined difference, adjusting at least one of the distance between the proximal end of the vessel and the outlet aperture of the nozzle and the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle.
It would have been obvious for a person having ordinary skill in the art, that CN’898/Gleeson/Johnson’s non-transitory computer readable medium would be capable of, in response to the determined difference in particle size, adjust at least one of the distance between the proximal end of the vessel and the outlet aperture of the nozzle and the angle between a longitudinal axis of the vessel and a longitudinal axis of the nozzle, since it would involve only the adaptation of further language or instructions into CN’898/Gleeson/Johnson’s computers having a memory storage medium  with software or logic to control such  operations (Col. 5, lines 5-21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramaniam et al. (US Pat. No 5,833,891); discloses improved methods and apparatus for particle precipitation and coating using near or supercritical fluid conditions (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712